Citation Nr: 1028334	
Decision Date: 07/29/10    Archive Date: 08/10/10	

DOCKET NO.  08-36 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for multiple 
sclerosis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Services


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to January 
1964.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a decision of December 1994, the Board denied entitlement to 
service connection for multiple sclerosis.  That decision has now 
become final.  Since the time of the December 1994 Board 
decision, the Veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found such evidence neither 
new nor material, and the current appeal ensued.  


FINDINGS OF FACT

1. In a decision of December 1994, the Board denied entitlement 
to service connection for multiple sclerosis.  

2.  Evidence submitted since the time of the Board's December 
1994 decision denying entitlement to service connection for 
multiple sclerosis does not relate to an unestablished fact, and 
is of insufficient significance to raise a reasonable possibility 
of substantiating the Veteran's current claim.


CONCLUSIONS OF LAW

1.  The decision of the Board in December 1994 denying the 
Veteran's claim for service connection for multiple sclerosis is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2009).

2.  Evidence received since the time of the Board's December 1994 
decision denying entitlement to service connection for multiple 
sclerosis is new, but not material, and insufficient to reopen 
the Veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
January 2008.  In that correspondence, VA informed the Veteran 
that, in order to reopen his claim, new and material evidence was 
needed and indicated the basis for the previous denial.  VA also 
told the Veteran that, in order to substantiate his claim for 
service connection, the evidence needed to show that he had a 
current disability, a disease or injury in service, and evidence 
of a nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.  The notice was in substantial compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did not 
affect the essential fairness of the adjudicatory process.  In 
point of fact, based on a review of the entire file, it is clear 
that the Veteran had a full understanding of the elements 
required to prevail on his claim.  Moreover, neither the Veteran 
nor his representative has raised allegations of prejudice 
resulting from error on the part of VA.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which are not held by a Federal agency, 
such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the claim, 
and the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In reaching this determination, the Board wishes to make it clear 
that it has reviewed all the evidence in the Veteran's claims 
file, which includes his multiple contentions, as well as service 
treatment records, and both VA and private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

The Veteran in this case seeks service connection for multiple 
sclerosis.  In pertinent part, it is contended that the Veteran's 
multiple sclerosis was precipitated by the extraction of a number 
of teeth during his period of active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 1131 
(West 2002).  Service connection may also be established for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (2009).

In order to prevail on the issue of service connection, there 
must be competent evidence of a current disability; medical, or 
in certain circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between the inservice disease and injury and the current 
disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and multiple sclerosis becomes manifest to a 
degree of 10 percent within seven years of the date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 38 C.F.R. § 3.307, 3.309 (2009).

Notwithstanding the aforementioned, once entitlement to service 
connection for a given disorder has been denied by a decision of 
the Board, that decision is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2009).  Where a claim for entitlement 
to service connection has been previously denied, and that 
decision becomes final, the claim can be reopened and 
reconsidered only if new and material evidence is presented with 
respect to that claim.  38 U.S.C.A. § 5108 (2002); 38 C.F.R. 
§ 3.156(a) (2009).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" if, 
by itself, or when considered with previous evidence of record, 
it relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  In addition, new 
evidence may be found to be material if it provides "a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence 

As regards the Veteran's current claim for service connection, 
the Board notes that, in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008), the United States Court of Appeals for the Federal Circuit 
held that the "factual basis" of a claim for service connection 
is the Veteran's disease or injury, rather than the symptoms of 
that disease or injury.  Moreover, a properly diagnosed disease 
or injury cannot be considered the same factual basis as a 
distinctly diagnosed disease or injury.  As a consequence, for 
purposes of 38 U.S.C.A. § 7104(b), claims which are based upon 
distinctly and properly diagnosed diseases or injuries must be 
considered separate and distinct claims.  This is to say that a 
claim for one diagnosed disease or injury cannot be prejudiced by 
a prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently because 
they rest on different factual bases.  

In the case at hand, at the time of the prior December 1994 
decision, the Board denied entitlement to service connection for 
multiple sclerosis.  The Veteran's current claim and accompanying 
evidence reflects that very same disability.  Inasmuch as the 
Veteran's claim is based on the very same diagnosis as his 
previous claim, it must be considered on a "new and material" 
basis.  See Boggs, supra.

In the present case, at the time of the prior Board decision in 
December 1994, it was noted that the Veteran's service treatment 
records were negative for complaints, treatment, manifestations, 
or a diagnosis of multiple sclerosis.  In fact, in January 1964, 
a Medical Evaluation Board determined that the Veteran did not 
meet the requisite induction standards, with the result that he 
was to be separated.  The Board further noted that chronic 
diseases listed in 38 C.F.R. § 3.309 were to be considered as 
incurred in service under the circumstances outlined in 38 C.F.R. 
§ 3.307 even though there was no evidence of such disease during 
the period of service.  However, in the Veteran's case, no 
medical evidence had been submitted showing that multiple 
sclerosis became manifest to a degree of 10 percent or more 
within seven years of the date of separation from service, which 
is to say, January 29, 1971.

The Board observed that, as part of his claim, the Veteran had 
submitted lengthy statements, complete with conclusions, 
contending that, during service, while having teeth pulled, the 
procedure was interrupted after one tooth was pulled, 
necessitating another shot of Novocaine prior to pulling the 
second tooth.  The Veteran indicated that, inasmuch as the 
dentist could not finish what he was doing, he (the Veteran) had 
to return the following day.  The Veteran stated that, following 
the aforementioned procedure, he bled "a lot" for between 12 and 
14 hours, but was not allowed to report to sick call.  Rather, 
the Veteran marched several miles to bivouac, during the course 
of which his legs gave him "all kinds of trouble."  According to 
the Veteran, his left leg was swollen to the point where it was 
cut open and drained.  

As part of its decision, the Board acknowledged that, in November 
1963, while in service, the Veteran underwent the extraction of 
three teeth.  However, no complications were indicated following 
that procedure.  Moreover, service treatment records subsequent 
to the Veteran's dental treatment made no mention of any 
complications from either the aforementioned dental treatment or 
leg problems.  While service medical records did note the 
Veteran's complaints of cold and painful feet, they did not 
reflect complaints regarding a leg condition, including the 
aforementioned "cutting and draining."

The Board acknowledged that, in a medical record of February 
1991, there was noted a history of "possible multiple sclerosis 
diagnosed in 1986." Further acknowledged was a July 1991 record 
of hospitalization stating that the Veteran "was admitted with a 
diagnosis of multiple sclerosis since 1963 with having frequent 
bleeding from hemorrhoids."  However, based on the evidence of 
record, the Board concluded that the Veteran's service records 
did not show the claimed disability.  Nor was there medical 
evidence to link the Veteran's current disability with events in 
service, or any event during the seven-year presumptive period.  

Following a review of all evidence of record, the Board concluded 
that the objective evidence in the Veteran's case did not show 
that multiple sclerosis was incurred in or aggravated by active 
service, or manifested to a degree of 10 percent within seven 
years following the Veteran's separation from service.  That 
determination was adequately supported by and consistent with the 
evidence then of record, and is now final.

Evidence received since the time of the Board's December 1994 
decision, consisting, for the most part, of a 1989 article from 
the Journal of Neurology, Neurosurgery, and Psychiatry, as well 
as various VA and private treatment records and examination 
reports, while in some respects "new" in the sense that it was 
not previously of record, is not "material."  In fact, such 
evidence would appear to be place the origin of the Veteran's 
claimed multiple sclerosis no earlier than 1986 or 1987, more 
than 20 years following his discharge from service.  Moreover, in 
a private medical record dated in early June 1987 (but received 
in March 2008), it was noted that the Veteran's magnetic 
resonance imaging scan and visual evoked responses were entirely 
normal.  Significantly, according to the examiner, magnetic 
resonance imaging was "extremely sensitive" for demyelinating 
disorders, while visual evoked responses were generally abnormal 
in 85 to 90 percent of patients with multiple sclerosis, making 
these tests "strong evidence" against the presence of a 
demyelinating disorder as the etiology of the Veteran's right-
sided weakness and diplopia.

The Board concedes that, in recently submitted correspondence 
from the Veteran's physician dated in June 1987, that physician 
indicated that it had become "apparent" that the Veteran probably 
had multiple sclerosis.  However, there continues to exist no 
evidence that the Veteran's multiple sclerosis, to the extent it 
actually exists, had its origin during or is in any way related 
to an incident or incidents of his period of active military 
service.

The Veteran's statements regarding the cause of the claimed 
multiple sclerosis are similar to ones previously given, and are 
cumulative in nature.  The matter of a nexus between service and 
the claimed disability involves a complex medical question which 
requires medical expertise.  As the Veteran is not shown to have 
any medical training, his restated opinions regarding nexus are 
not competent evidence in the matter.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).

Accordingly, the Board is of the opinion that evidence submitted 
since the time of the Board's December 1994 decision does not 
constitute new and material evidence sufficient to reopen the 
Veteran's previously denied claim.  This is to say that, by 
itself, or when considered with previous evidence of record, the 
newly received evidence does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim.  Accordingly, the 
Veteran's appeal regarding the issue of service connection for 
multiple sclerosis must be denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for multiple sclerosis is denied.



	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


